Slidell, C. J.
The right of making a turn-out to communicate with the depot on Nayades street, was a necessary incident to the use of the Railroad, and was recognized in the decision in 1 An. 128.
From an inspection of the plan offered in evidence by the defendants, and which is shown to be more accurate than that annexed to the plaintiff’s petition, it appears that the whole of the track is within the parallel side lines of Nayades street, although it is true that by reason of the intersection of Nay-ades and Calliope streets, a portion of the ground crossed by the track, may be said to be common ground, both of Calliope and Nayades streets. The defendants, under a fair interpretation of the charter, cannot be said to "nave laid the turn-out of their track out of Nayades street.
As to damages claimed by plaintiff, it is sufficient to say that the Distinct Judge was of opinion, that the evidence of damage having been sustained by her was unfatisfactory, and that a case of positive damage was not made out. The evidence was conflicting, and we cannot say the Judge came on this point of fact to an erroneous conclusion.
Judgment affirmed, with costs of appeal to be paid by appellant.